The plaintiff in error, hereinafter called defendant, was convicted in the district court of Osage county on a charge of driving an automobile while intoxicated, and was sentenced to serve a term of one year in the state penitentiary and to pay a fine of $500.
The principal argument made in the brief is that *Page 90 
the evidence is not sufficient to sustain the judgment. The evidence is somewhat conflicting, but there is an abundance of testimony that the defendant at the time charged was intoxicated, and while so intoxicated drove his automobile at a high rate of speed along the streets of the town of Avant.
The weight of the evidence and the credibility of the witnesses was for the jury, and, in the absence of unusual circumstances, this court is not justified in disturbing their finding. No collision or damage resulted from defendant's offense, and, upon a consideration of the whole case, we believe that substantial justice requires a modification as to the punishment.
The imprisonment is reduced to six months in the state penitentiary, and the fine reduced to the sum of $250, and, as modified, the judgment is affirmed.